[Cite as Bank of New York Trust Co., N.A. v. Caldwell, 2014-Ohio-935.]



                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 100262


               BANK OF NEW YORK TRUST CO., N.A.

                                                           PLAINTIFF-APPELLEE

                                                     vs.

                      ROBERT A. CALDWELL, ET AL.

                                                           DEFENDANTS-APPELLANTS



                                           JUDGMENT:
                                            AFFIRMED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CV-12-789599

        BEFORE: Stewart, J., Kilbane, P.J., and Blackmon, J.

        RELEASED AND JOURNALIZED:                          March 13, 2014
FOR APPELLANTS

Robert A. Caldwell, pro se
Frances Caldwell, pro se
10618 Drexel Avenue
Cleveland, OH 44108


ATTORNEYS FOR APPELLEE

Bill L. Purtell
Ellen L. Fornash
Dustin K. Looser
Lerner, Sampson & Rothfuss
120 East Fourth Street, Suite 800
Cincinnati, OH 45202
MELODY J. STEWART, J.:

       {¶1} This case came to be heard upon the accelerated calendar pursuant to App.R.

11.1 and Loc.R. 11.1.     Plaintiff-appellee Bank of New York Trust Company, N.A.

brought this action against defendants-appellants Robert and Frances Caldwell seeking

judgment on a promissory note and foreclosure on a mortgage.         The Caldwells did not

answer the complaint, so a magistrate issued a decision granting the bank a default

judgment on all of its claims.   The Caldwells filed a motion to “vacate” the magistrate’s

decision, but the court denied that motion as premature because it had not yet approved

the magistrate’s decision and created a final judgment.     The court eventually did adopt

the magistrate’s decision and granted a default judgment on the note and mortgage.    The

 property was sold at a sheriff’s sale, and the court confirmed the sale.

       {¶2} Two months after the court confirmed the sheriff’s sale, the Caldwells filed a

motion for relief from the default judgment on grounds that the trial judge should have

been disqualified from the general election, and thus barred from holding elected office,

because his campaign treasurer did not timely file certain campaign reports in compliance

with R.C. 3510.10(D).     The court conducted a hearing on the motion for relief from

judgment and denied it, finding that the Caldwells failed to set forth any of the grounds

upon which relief from judgment may be granted under Civ.R. 60(B).

       {¶3} Having requested that this appeal be placed on the accelerated calendar, the

Caldwells have acquiesced to our stating the reasons for this decision in “brief and
conclusory form.” See App.R. 11.1(E).        We agree with the bank that the court lacked

any jurisdiction to rule on questions concerning campaign improprieties because that

authority is vested exclusively with the Ohio Elections Commission. See R.C. 3517.151;

State ex rel. Ohio Democratic Party v. Blackwell, 111 Ohio St.3d 246, 2006-Ohio-5202,

855 N.E.2d 1188, ¶ 15. The motion for relief from judgment thus raised matters outside

the court’s jurisdiction.

       {¶4} The remaining arguments raised by the Caldwells on appeal, that the trial

court erred by, refusing to accept their affidavit that they were not properly served; by

failing to respond to their request for findings of facts and conclusions of law; and by

proceeding on a fraudulent complaint, are improperly before us because they were not

raised in the motion for relief from the default judgment. See State v. Randlett, 10th

Dist. Franklin No. 06AP-1073, 2007-Ohio-3546, ¶ 20. In reaching this conclusion, we

acknowledge that the Caldwells did raise these issues in their first motion to vacate

judgment filed after the magistrate issued a decision in the case, but the court denied that

motion as premature because it had yet to rule on the magistrate’s decision.       When the

court did rule on the magistrate’s decision, the Caldwells filed a new motion for relief

from judgment (the subject of this appeal), but that motion was limited solely to the

alleged campaign irregularities — it made no mention of those arguments raised in the

premature motion for relief from judgment.

       {¶5} Judgment affirmed.

       It is ordered that appellee recover of appellants its costs herein taxed.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MELODY J. STEWART, JUDGE

MARY EILEEN KILBANE, P.J., and
PATRICIA ANN BLACKMON, J., CONCUR